Citation Nr: 1201471	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-24 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from  decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The claims of service connection for tinnitus and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have active malaria or any residuals thereof.  

2.  A chronic psychiatric disorder did not onset in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of malaria have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a psychiatric disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2008.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a psychiatric examination, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that a VA examination was not conducted for the claim of service connection for malaria.   The Board finds none is required, however, because the probative evidence does not suggest that the Veteran had malaria during service and does not contain competent evidence of active malaria, or residuals of malaria.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Malaria

The Veteran reports that he had malaria during service and that he has had episodes of malaria since separating from service.  He and his spouse, who have been married approximately 16 years, have indicated that they self-treat each episode, which are manifested by fever and sweating.  The Veteran has reported that the most recent episode occurred approximately five or six years earlier, in approximately 2005-2006.  

The service treatment records reflect no histories, findings, or treatment suggestive of malaria, and the September 1969 separation examination record reflects normal clinical findings for all relevant systems, negative chest X-ray and serology, and no histories suggestive of malaria.   

Post-service treatment records reflect the Veteran's history of malaria.  The record does not reflect any diagnosis of malaria or residuals thereof.  

As stated above, a current diagnosis is required for service connection to be warranted.  In this case, the record does not contain any competent evidence that the Veteran has a service-connectable disorder due to malaria.  Initially, the Board notes that the probative evidence does not indicate that the Veteran has ever had malaria.  The Board acknowledges that the Veteran is competent to report a history of malaria.  However, the Board finds this history is not credible (and thus not probative) in light of the absence of treatment for or findings of malaria in the service treatment records and separation examination record.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Furthermore, even if the Board were to find the Veteran credible, the competent evidence does not suggest that the Veteran currently has malaria or any chronic residual: the medical evidence reflects no such findings, the Veteran has not alleged that the episodes have been diagnosed as malaria, and the Veteran and his spouse are not competent to diagnose the Veteran with recurrent malaria on their own.  Moreover, even assuming the Veteran and his spouse were competent to diagnose the Veteran's episodes as malaria, the evidence does not suggest the existence of any episodes, and thus the possible existence of malaria or any residual thereof, at any time during the appellate period.  In other words, there is no competent evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Thus, service connection is not warranted.  

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder as a result of service.  He has reported that he served as a tunnel rat during his entire tour in Vietnam, fought with Special Forces during the Tet Offensive of 1968, and was wounded twice, for which he received two purple hearts.   See generally VA treatment records; hearing transcript.  He has explained that he was separated from his unit almost immediately after arriving in Vietnam, which was why there is no documentation of his service as a tunnel rat.  

The service personnel records indicate that the Veteran served in Vietnam between May 18, 1968, and May 12, 1969.  The records indicate that the Veteran was a "CE repair parts specialist" in Hue from May 1968 through September 8, 1968, a "Stock Cont [sic] & Account Specialist" in Qui Nhon from September 9, 1968, through January 14, 1969, a "CE repair parts specialist" in Phu Bai from January 15, 1969, to March 28, 1969, and a light vehicle driver in Phu Bai from March 28, 1969, through May 11, 1969.  The service personnel records do not reflect the award of any medals suggestive of combat, to include a Purple Heart. 

The service treatment records reflect no histories, findings, or treatment suggestive of a psychiatric disorder, and the September 1969 separation examination reflects negative histories as to any symptoms suggestive of a  psychiatric disorder and normal clinical findings for the psychiatric system.  The service medical records also reflect no histories, findings, or treatment suggesting that the Veteran was wounded in action during service.  

An August 2008 VA treatment record reflects the Veteran's history of depression for a "long time," approximately 41 years.  The record indicates that a depression screen was positive.  A psychiatric assessment was conducted subsequently in August 2008.  At that time, the Veteran reported stressors related to his service in Vietnam; specifically, he reported serving with Special Forces during the "Tet of 1968" as a tunnel rat and getting wounded in two separate combat incidents, for which he received Purple Hearts.  The Veteran also reported that he was in a psychiatric ward in Seattle in 1969 after he returned from Vietnam for psychiatric testing because he was "doing weird stuff."  After examination, the Veteran was assessed with PTSD due to his service in Vietnam during the Tet of 1968 and his wounds in action.  Subsequent VA treatment records reflect continued treatment for PTSD based on the same histories.  

A VA examination was conducted in January 2011.  The VA examination record indicates that the examiner reviewed the claims file, and the examiner noted the Veteran's histories of serving in combat, being a tunnel rat, and being supposed to receive a Purple Heart and the past diagnosis of PTSD.  After examination, the examiner diagnosed the Veteran with PTSD by history, major depressive disorder, and alcohol abuse by history.  The examiner stated that the PTSD started when the Veteran got back from service and that the major depressive disorder started as a result of the PTSD.  

After review of the evidence, the Board finds service connection must be denied because the competent, probative evidence does not suggest that a psychiatric disorder onset in service or is causally related to service.  The service medical records are silent as to any complaints suggestive of a psychiatric disorder, and the first diagnosis of record dates almost 39 years after separation.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the Veteran reported that he has had depressive symptoms since approximately 1967.  The Board finds this history is not credible, and thus not probative, however, as it is contradicted by the negative histories as to depression provided at examinations in 1967 and 1969.  Thus, the Board finds the probative evidence does not suggest the existence of psychiatric symptoms, or a chronic psychiatric disorder, during and since service; in other words, there is no continuity of symptomatology.  

Further, the Board finds the record does not include competent, probative evidence linking a psychiatric disorder to service.  The Board acknowledges that the record includes an assessment of PTSD based on service.  The Board finds the stressors upon which the diagnosis is based are not credible, however.  Initially, the Board notes that the Veteran was not in Vietnam during the 1968 Tet Offensive, as he has claimed.  Furthermore, the service records contradict his histories of being wounded in action and receiving a Purple Heart and fail to corroborate his history of being a tunnel rat.  The Board acknowledges the Veteran's history that his service as a tunnel rat was not documented because he was separated from his unit.  However, the service personnel records reflect multiple notations as to the Veteran's duties, location, and unit assignment during his tour of duty in Vietnam, and based on these notations, the Board finds the Veteran's explanation is not credible.  In this case, the Board finds the Veteran's reported stressors are not credible.  As such, the diagnoses of PTSD, which are solely based on these stressors, are not probative.  

In sum, the Board finds the diagnoses of PTSD are not probative.  Furthermore, the Board finds the evidence does not suggest that the Veteran's depressive disorder onset in service or is causally related to service:  there is no probative evidence of an in-service onset and no competent evidence linking the depression to service.  Thus, service connection is denied.  


ORDER

Service connection for malaria is denied.  

Service connection for a psychiatric disorder is denied.  


REMAND

Further development is needed on the claims of service connection for hearing loss and tinnitus.  Specifically, based on the evidence of in-service noise exposure and the Veteran's competent histories of tinnitus and diminished hearing, a VA examination with opinion is needed.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records.

2.  Schedule the Veteran for an audio examination to determine the nature and likely etiology of the reported tinnitus and hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.

For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder onset during service or is causally related to service or any incident, to include noise exposure, therein.  The examiner is requested to provide a rationale for any opinion expressed.  The examiner is notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation pursuant to 38 C.F.R. § 3.385.

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


